                                                                                                   EXHIBIT A
                                           DOCUMENT 2
                                                                                 ELECTRONICALLY FILED
                                                                                     8/17/2020 3:29 PM
                                                                                   02-CV-2020-901732.00
                                                                                   CIRCUIT COURT OF
                                                                               MOBILE COUNTY, ALABAMA
                                                                               JOJO SCHWARZAUER, CLERK
                 IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 LINDA DICKENS,                                    *
                                                   *
         Plaintiff,                                *
                                                   *      CIVIL ACTION NO.
 v.                                                *
                                                   *      CV-2020-_____________
 MABO INVESTMENTS, LLC; POPEYE’S                   *
 LOUISIANA KITCHEN, INC.; and                      *      PLAINTIFF RESPECTFULLY
 Defendants A, B, and C, being the persons,        *      REQUESTS A TRIAL BY JURY
 firms,       corporations,       associates,      *
 partnerships, or other entities responsible       *
 for the harms and losses of the Plaintiff; all    *
 of whose names and true legal identities are      *
 otherwise unknown at this time but who will       *
 be added by amendment when ascertained,           *
 jointly and severally,                            *
                                                   *
         Defendants.                               *

                                          COMPLAINT

        1.       Plaintiff LINDA DICKENS is an adult resident of this State.

        2.       Defendant MABO INVESTMENTS, LLC is an entity doing business in this State.

        3.       Defendant POPEYE’S LOUISIANA KITCHEN, INC. is an entity doing business

in this State.

        4.       Defendants A, B, and C, whether singular or plural, are those persons, firms,

corporations, associates, partnerships, or other entities whose wrongful conduct caused or

contributed to Plaintiff’s injuries; all of whose names and true legal identities are otherwise

unknown at this time but who will be added by amendment when ascertained, jointly and severally.

        5.       On or about August 31, 2018, Plaintiff Dickens entered the Popeye’s Louisiana

Kitchen store located at 570 Schillinger Road, Mobile, Alabama 36695. This Popeye’s store is

owned, operated, maintained, and otherwise run by the Defendants.
                                            DOCUMENT 2




        6.      Upon entering the Defendants’ store, Plaintiff suffered a trip and fall on a hazardous

object that Defendants’ negligently and/or wantonly allowed to block the store’s entryway and/or

failed to remove from the store’s entryway. As a result of this fall, Plaintiff suffered serious bodily

injuries.

        7.      As a direct and proximate consequence of Defendants’ tortious conduct, Plaintiff

suffered and incurred severe personal and bodily injuries. She suffered pain, anguish, and mental

suffering; still so suffers, and will suffer in the future. She incurred medical bills and damages and

will incur additional bills in the future. She has suffered and incurred other additional damages as

well.

                                   FIRST CAUSE OF ACTION

        8.      Plaintiff adopts the allegations contained in the preceding paragraphs herein.

        9.      As a result of Defendants’ negligence, Plaintiff suffered injuries as aforesaid.

        WHEREFORE, the above premises considered, Plaintiff demands judgment against

Defendants, jointly and severally, for compensatory damages and costs of this action, plus interest.

                                 SECOND CAUSE OF ACTION

        10.     Plaintiff adopts the allegations contained in the preceding paragraphs herein.

        11.     As a result of Defendants’ wantonness, Plaintiff suffered injuries as aforesaid.

        WHEREFORE, the above premises considered, Plaintiff demands judgment of and from

Defendants, jointly and severally, for actual and punitive damages in an amount to be determined

at trial, plus interest as allowed by law, and costs.

                                                Respectfully submitted,

                                                /s/ Jack Smalley III
                                                JACK SMALLEY III                       (SMA014)
                                                Attorney for Plaintiff



                                                   2
                                    DOCUMENT 2




LONG & LONG, PC
P. O. Box 2746
Mobile, AL 36652
(251) 432-2277
Trip@longandlong.com

             PLAINTIFF RESPECTFULLY REQUESTS A TRIAL BY JURY

DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL AS FOLLOWS:

MABO INVESTMENTS, LLC
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

POPEYE’S LOUISIANA KITCHEN, INC.
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

                DISCOVERY TO BE SERVED WITH THE COMPLAINT




                                        3
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     02-CV-2020-901732.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                 IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                                   LINDA DICKENS V. MABO INVESTMENTS, LLC ET AL
  NOTICE TO:       MABO INVESTMENTS, LLC, C/O CT CORPORATION SYSTEM 2 N JACKSON ST, STE 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JACK SMALLEY III                                                                               ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 2746, MOBILE, AL 36652                                                                                  .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of LINDA DICKENS
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                08/17/2020                               /s/ JOJO SCHWARZAUER                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JACK SMALLEY III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     02-CV-2020-901732.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                 IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                                   LINDA DICKENS V. MABO INVESTMENTS, LLC ET AL
  NOTICE TO:       POPEYE'S LOUISIANA KITCHEN, INC., C/O CT CORPORATION SYSTEM 2 N JACKSON ST, STE 605, MONTGOMERY, AL 36104

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JACK SMALLEY III                                                                               ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: P.O. BOX 2746, MOBILE, AL 36652                                                                                  .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of LINDA DICKENS
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

                08/17/2020                               /s/ JOJO SCHWARZAUER                 By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JACK SMALLEY III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
